Citation Nr: 1118707	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for residuals of status post knee replacement. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from April 1956 to November 1957 and November 1990 to May 1991.  The Veteran appears to have had periods of active duty for training in between the two periods of active military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the February 2009 decision, the RO denied service connection for hypertension. 

In February 2009 the Veteran testified before the undersigned Acting Veterans Law Judge by videoconference. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that after a careful review of the Veteran's claims file, further development is warranted.  The Veteran testified that he was on active duty for training (ACDUTRA) in July 1986 he was treated for heat stroke and was diagnosed with hypertension shortly thereafter.  The Veteran's service treatment records include a July 19, 1986, note that he was seen after an onset of confusion, light headness, and slurred speech.   It was noted that the Veteran should be seen for a follow-up of hypertension.  A VA treatment record in April 1987 stated that a year before that when he was at Fort Jackson he was told that he had a diagnosis of hypertension. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (2010), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  

According to the claims file, the appellant served with the Army National Guard until May 1991.  However, it is unclear whether the appellant actually served on active duty or whether all of his service was either ACDUTRA or INACDUTRA.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's National Guard service and to ascertain any MOS assigned to the Veteran while serving in the National Guard.  

Moreover, the claims file includes only copies of selected service treatment records for the Veteran's extensive period of National Guard service.  Thus, on remand, VA should also attempt to obtain any outstanding service treatment records.  In requesting these records, VA should follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2010) with respect to requesting records from Federal facilities.

The February 2009 rating decision denied service connection for residuals of status post knee replacement.  At the Veteran's September 2009 Board hearing, the Veteran stated that he wanted to appeal the denial of his service connection for residuals of status post knee replacement.  He made this statement to a VA employee within one year of the February 2009 rating decision.  The Board finds that this is a timely notice of disagreement.  Therefore, in order to comply with due process requirements, the Board will request that the RO prepare a statement of the case on the issue of entitlement to service connection for  residuals of status post knee replacement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army National Guard, especially in July 1986.  VA should also request any outstanding service treatment records for the Veteran's period of service in the National Guard.  

VA should continue efforts to procure the relevant records relating to the Veteran's National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

2.  The RO must take the appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to service connection for residuals of status post knee replacement.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue of entitlement to service connection for hypertension should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, a supplemental statement of the case and afford the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

